 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings and theentire record in this proceeding, the National Labor Relations Boardhereby makes the following Determination of Dispute.1.Maintenance electricians employed by Vickers Incorporated,Division of Sperry Rand Corporation, who are represented by Inter-national Union of Electrical, Radio and Machine Workers, AFL-CIO,Local No. 792, are entitled to perform the installation of test standsand other related production equipment in the new addition to theEmployer's plant at Jackson, Mississippi.2. International Brotherhood of Electrical Workers, Local 480, isnot entitled to force or require Vickers Incorporated, Division ofSperry Rand Corporation, its successors or assigns, to assign any ofthe above work to employees it represents.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Brotherhood of Electrical Workers, Local480, shall notify the Regional Director for Region 15, in writing,whether it will or will not refrain from forcing or requiring VickersIncorporated, Division of Sperry Rand Corporation, its successors orassigns, by means proscribed by Section 8(b) (4) (D) of the Act, toassign the above-described work to employees of such Companyrepresented by such Union.Union Carbide Corporation Chemicals DivisionandInternationalAssociation ofMachinists,AFL-CIO,PetitionerandLocalUnion 625, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIO,Petitioner.'CasesNos. 9-RC-6285,9-RC-6295, and 9-RC-6296.January 5,1966DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a consolidated hearing was heldbefore Hearing Officer Mark Fox. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Following the hearing and pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series 8, as amended,by direction of the Regional Director for Region 9 these cases weretransferred to the Board for decision.Briefs have been filed by theEmployer and the Plumbers 21The petitioning unions are hereinafter referred to as Machinists and Plumbers.2 The Employer's request for oral argument is hereby denied as the record and briefsadequately present the issues and positions of the parties.156 NLRB No. 61. UNION CARBIDE CORPORATION CHEMICALS DIVISION635Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.There is no history of bargaining at the Employer's Instituteplant at Institute, West Virginia, where it is engaged in the productionof synthetic organic chemicals.The Units SoughtIn Case No. 9-RC-6285 the Machinists seeks a production and main-tenance unit of approximately 1,400 employees. In Case No. 9-RC-6296 the Plumbers seek a unit composed of all plumbing-pipefitteremployees, including instrument repairmen, welders, and helpersand/or apprentices, approximating 170 employees 3At the hearing, the Plumbers contended that the three classifica-tionspetitioned for constitute a homogeneous group of skilledcraftsmen appropriate for representation in a unit by themselves.Alternatively, it contended that separate units of each of the threeclassifications or any combinations thereof are appropriate for pur-poses of collective bargaining.Additionally, the Plumbers sought tointervene in the Machinists' petition and seek inclusion on the ballot intheproduction and maintenance election.This intervention isopposed by both the Machinists and the Employer on the ground ofinconsistency with the petition for craft units.The Employer andthe Machinists also oppose the establishment of any craft units, con-tending that only a single production and maintenance unit isappropriate.The Employer's OperationsAt its Institute plant, the Employer produces more than 200 syn-thetic organic chemicals, most of which are toxic, flammable, or explo-sive.Of these 81, are intermediates, indispensable to the manufactureof certain other end-product chemicals, but which themselves may alsobe utilized for sale.There are approximately 1,406 hourly rated employees at the plantwho would normally comprise a production and maintenance unit.3In Case No.9-RC-6295 the Plumbers also petitioned for a unit of about 35 insulatoremployees,which petition,in their brief,they ask to have "dismissed."We treat thisas a request to withdraw the petition and grant it 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf these, 564 are attached to the maintenance department.Theremainder are found in operations, equipment, testing and inspection,and shipping. It is only from among maintenance department person-nel that the Plumbers wish to extract a craft unit.The Employer's operations are comprised of 30 independent operat-ing units, each supervised by a department head, spread over 415acres, and divided into 5 field maintenance areas. There are, in addi-tion, two maintenance shop areas, not immediately involved in theoperational process.The field areas are again subdivided into one ormore zones.Each field area has its own complement of maintenancepersonnel permanently assigned, which includes pipefitters, electri-cians, boilermakers, machinists, laborers, or whatever other classifica-tions are essential to the operation of the particular field area involved.Each field area is headed by a maintenance general foreman who hasmainly administrative responsibility.Operationally, maintenance isbroken down into zones, each headed by a maintenance foremen who isdirectly responsible to the department head (or heads, if there is morethan one operating unit in the zone) having operational unit responsi-bility.Department heads deal directly with maintenance foremen andmust maintain close persona] contact because of the unit operation.The department head also exercises supervisory authority over theoperating foreman, and must integrate the production and mainte-nance functions in order to satisfy the operational needs of the plant.The operating foreman oversees the work of operators, shift utilitymechanics, and shift instrument repairmen.The maintenance fore-man has under his control a multicraft group operating on a zone basis.The maintenance foreman himself is most likely proficient in onlyone of the craft classifications, yet the various craft classificationsreport to him and not to a foreman expert in their own crafts.Basic raw materials in the plant are natural gas, napthalene, andchloroform.The natural gas is further reduced to three major com-ponents : ethylene, propylene, and butadiene.Production of the 81chemicals above noted is accomplished only through a complex pro-cedure utilizing almost entirely each of the 30 operating units, amongwhich there is an interdependency and integration vital to the com-plete operation.The production process so described is denoted bythe Employer as a "unit operation," a term of art of industrial engi-neering applied to a methodology in the operation of an industrialplant.The operations of the plant are continuous and, by their nature,permit no interruption once begun. Storage of intermediates or endproducts is restricted because of chemical instability and toxicity.Many of the products are subject to rapid decomposition, which canresult in autoreactive explosions.Because of these factors, the entire UNION CARBIDE CORPORATION CHEMICALS DIVISION637process advances in closed pipe systems.Moreover, the continuousoperation of each operating unit is coordinated with and dependentupon the flow of one or more of the 200 in-process chemicals con-stantly being produced.Each operating unit is also dependent upon a steady supply ofelectricity, water, steam, and nitrogen.Maintenance personnel, whoare assignedto specificareas,and, as needed, to zones within the area,are responsible for the maintenance and repair of the two electricalpower plants and the substations located in many areas and zones.Water, usedfor cooling, is constantly pumped through all areas of theplant.Each minute, 280,000 gallons of water are used by the plant.The responsibility for maintaining and repairing this system lies withthe maintenancedepartment on area and zone bases. The steam andnitrogensystems tooare absolutely essential for the continuous opera-tionof the plant, the servicing of which systemsfalls to maintenancepersonnel in the zoneswhere theyare assigned.Case No.9-RC-6296Seeking to represent separate craft classifications in either a singleunit, in separate units,or in combinations thereof, the Plumbers con-tend that the right of craftsmen to separate representation shouldnot be denied merely because of the Employer's highly integratedproduction process.The 89 pipefitters, 33 welders, and 50 instrumentrepairmen sought by the Plumbers comprise a total of 172 out of 564in the maintenance department.Typically, the performance of maintenance work at the Employer'splant arises in the followingmanner:A written work request origi-nates with a department head or his technical staff and is forwardedto a maintenance analyst operating in a zone.He in turn conferswith the maintenance foreman in the zone where the work is to be per-formed, discussing any special requirements of the job or hazardsthat mightarise.The maintenance analyst then details the procedureto be followed and the number and type of maintenance people to beused, also apprising the maintenance coordinator of his requirements,so that a proper balance of maintenance manpower can be maintainedat all times.While this is going on, the operating foreman makespreparations for the eventuality of the maintenance work by shuttingdown, bypassing, or substituting for the equipment that is to be serv-iced.After checking with the operating foreman, the maintenanceforeman then approves the commencement of the repair or mainte-nance.On completion, the operator will check the equipment in thepresence of the maintenance employees,atwhich time additionalrepairs, if necessary,will be made.Because of the highly integratednature of the operation,each department head assigns priorities to 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe maintenance work. "A" priority is of a highly urgent nature andmust be completed within a prescribed time; "B" priority permitsdelay for a limited period only; and "E" requires immediate attention.About 25 to 30 percent of the maintenance work is of the last variety.The journeymen employees in the classifications sought by thePlumbers are known as group A mechanics, with a top rate of $3.57.Apprentices, known in the plant as trainees, start at $3.44.Operators,on the other hand, receive a $3.50 top rate, but are also entitled to arotating shift differential of 111/3 cents.All employees begin as trainees at a base rate and progress to toprate within varying periods up to 48 months.Rate increases aregranted at 3-month intervals during the first year, and at 6-monthintervals thereafter until the top rate is achieved.All employees arepaid weekly by the same paymaster, although maintenance personnelpunch an area clock while operating personnel punch different clocks.Fringe benefits and employee services are provided uniformly to allhourly employees.The same seniority provisions are applicable toall hourly employees.The plant has three rotating shifts for produc-tion employees : 7 a.m. and 2 and 11 p.m. The great majority of main-tenance employees work a 7:30 a.m. to 4 p.m. shift, although somemaintenance personnel are assigned to the night shift from 4 p.m. tomidnight; and occasionally, maintenance men are assigned, though notin large numbers, to rotating shifts.Generally, new hires at the plant begin in the laborers' group, aclassification in the maintenance department.From this classification,however, the employee may move to any other classification in theplant, depending on job vacancies.Although, based on companypolicy, it is theoretically possible for a group A mechanic in one ofthe craft classifications to move into a top rated operator's job, andvice versa, such occurrences would be highly unlikely. In point offact, the incidence of transfer from maintenance to operational func-tion is rare, although there are transfers from one maintenance classi-fication to another, and there is some overlap of job functions amongmaintenance classifications.Newly hired employees who will ulti-mately work on one of the craft classifications are not required, at thetime of hire, to have any craft experience or apprenticeship training.There is a general training program conducted for all maintenancedepartment employees however. Thus maintenance trainees must take60-hour classroom courses in basic mathematics, basic blueprint read-ing, basic science, and basic freehand sketching over an 18-monthperiod.Operators, on the other hand, receive no formal classroomtraining, but are provided a manual of operations, and are given on-the-job training. UNION CARBIDE CORPORATION CHEMICALS DIVISION639Although maintenance work, and specifically the work performedby the three classifications sought by the Plumbers, requires close con-tact with production personnel, the actual performance of the main-tenance work is wholly within the competence and responsibility ofthe pipefitter, welder, or instrument repairmen and subject to thesupervision of a foreman in the maintenance department,Thus, pipefitters are required to read blueprints, sketch pipe fabrica-tion, fabricate, install, remove, and repair pipe, and install instru-ments.They must belt and unbelt pipe, insulate tubing, do steamtracing and instrument tubing, blank line, perform valve removal andrepair valves, steams traps, and steam vacuum systems.All of thesewe find to be the usual and recognized duties assigned to pipefittersrequiring the utilization of normal skills of craft pipefitters.Although some of the less skilled of these functions are performed byother classifications of employees at the Institute plant, notably by the48 shift utility mechanics in the production department, none exerciseall the skills or functions of pipefitters.Nor do they perform anypart thereof with the same frequency as the pipefitters.Moreover,shift utility mechanics have other job functions which are whollyunrelated to pipefitting and occupy a sustantial part of their time.From time to time shift utility mechanics may transfer from thatclassification into the classification of pipefitter trainee, in which event,they, like other apprentice pipefitters, become trainees subject to thetrainee'swage rates.Accordingly, we reject the Employer's con-tention that shift utility mechanics must be included in a unit ofpipefitters.We find further that the pipefitters are trained to becraftsmen pipefitters and that performance of their work tasks nor-mally requires the use of skills of a craftsman pipefitter.However,since the Plumbers have asked the addition of welders to the eraftunit petitioned for, we will consider such request.The welders, together with their trainees, perform the overwhelm-ing portion of their work in the central shops, where they are per-manently assigned.There is no overlap of duties between weldersand any other classification in the plant, the journeyman welder beingrequired to be proficient in the three basic types of welding : acetylene,heliarc, and electric.It is true that welders, who are responsible fordoing all the welding in the plant, at times perform welding for otherclassifications.But more than 90 percent of their work is performedin conjunction with work being done by pipefitters.Most often, thepipefitter sketches the work to be done and sends it to the weldingshop where it is fabricated and welded by welders under the super-vision of a welder foreman.Accordingly, we find that between the 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDpipefitters and the welders there is a close community of interests andthat together they constitute a homogeneous group of skilled craftsmen,appropriate for representation in a unit by themselves .4Regarding the additional inclusion of instrument repairmen withpipefitters and welders in the craft unit petitioned for, the Plumbershas offered no support, and we find none, for such a unit grouping.We do find, however, that by themselves the instrument repairmenconstitute an identifiable craft and are entitled to separate representa-tion if they so choose .-5Thus, instrument repairmen are required tocalibrate, maintain, and adjust over 7,000 highly sensitive pneumaticand electronic control instruments. In investigating malfunctions, theinstrument repairman is called upon to exercise a high degree ofjudgment, and to utilize electronic instruments in arriving at a diag-nostic decision.Because of the highly complex nature of his job, theinstrument repairman receives more specialized training than anyother classification in the plant and is considered the most highlyskilled of all bargaining unit employees.Thus, the instrument repair-man must, in addition to the basic courses given to all maintenancedepartment employees, take courses in basic electricity and electronicsas well as electronic and pneumatic instrumentation. The special craftskill of instrument repairmen is even further emphasized by the factthat, unlike other craftsmen who work under a maintenance foremannot necessarily proficient in their particular craft, the instrumentrepairman is supervised solely by an instrument repairman foreman.On this basis, we find that instrument repairmen and their traineesconstitute a homogeneous group of skilled craftsmen, appropriate forrepresentation in a unit by themselves.6In determining in this case the character and scope of the unit orunits that will assure employees the fullest freedom in exercising theirSection 7 rights, we have considered the functional and operationalintegration which exists at the Employer's plant, together with allother relevant factors.?Upon our appraisal of all the circumstances,including the absence of a bargaining history on a more comprehensive4 Bethlehem Steel Company,Shipbuilding Division,BeaumontYard,108 NLRB 241 ; ofKoppers Company, Inc., Chemical Division,Williams Plant,117 NLRB 422,426-4275Marinette Paper Company,127 NLRB 1319 ;The General Tire and Rubber Company,106 NLRB 246, 249U There are,among the 50 instrument repairmen,4 who do precisely the same workbut who are attached to the production departmentand who workunder a productionforemanWe do not, under all the circumstances,find thisseparateline of supervisionsufficient to excludethe shiftinstrument repairmen from the craft unit found appropriate.7Our decision herein is not to be taken as foreclosing the possibility that, in other cir-cumstances,the integration of operations and functions may be such as to warrant a find-ing that onlyan overall unit is appropriateNor do we expressan opinion as to howwe would rule in a case similar to this one,but where, however,there is a history ofbargaining on a production and maintenance basis and severance of craft units is sought. UNION CARBIDE CORPORATIONCHEMICALS DIVISION641basis, we find the craft units above described to be appropriate forpurposes of collective bargaining if the craft employees desire sepa-rate representation.'Case No. 9-RC-6285All parties agree and it is clear that a production and maintenanceunit such as is sought by the Machinists is appropriate.However, aswe have found that the craft units sought by the Plumbers may alsobe appropriate, our final determination of the scope of the productionand maintenance unit must wait upon an expression of the desiresof the employees involved in the elections hereinafter directed.A disagreement exists as to the placement of six field inspectors,who, the Machinists contends, without specifying a reason therefor,should be excluded from the unit. These six employees are attachedto the equipment testing and inspection department composed of 21employees.None of the six, however, is included in the vacationschedule of the ETI department, although wage scales are the same.Field inspectors are not assigned overtime as are other inspectors andare not included in the overtime roster from which assignments aremade.They work in air-conditioned offices which may be locked,whereas ordinary inspectors work on the plant floor which is notair-conditioned.Field inspectors do not carry toolboxes, which arerequired of inspectors; they are engaged principally in paperworkand make only sight inspections, without recourse to tools. In theEmployer's telephone directory, field inspectors, unlike ordinaryinspectors, are officially listed individually as inspector coordinators.There is no evidence that would point to supervisory status for theseemployees.Nor is there evidence that they fall within some otherclassification normally excluded from a production and maintenanceunit.However, as the record is not entirely clear as to their precisestatus, we are unable to conclude at this time whether or not the fieldinspectors share a sufficient community of interest with other bar-gaining unit employees as to require their inclusion in the unit.Wedo not, therefore, make final disposition as to their status but shallpermit them to vote subject to challenge.The Plumbers' intervention and participation in an election in theoverall production and maintenance unit is opposed by the Machinistson the ground of inconsistency with its petition for the craft units.8In so finding,we do not ignore the Employer'sargument that an unplanned opera-tional breakdown or functional disorder may create a serious hazard to the welfare of theplant and its personnelwe do not,however, view the grouping of employees in morethan one bargaining unit as either enlarging the already existing possibility of hazard,or of preventing the Employer and its employees from taking the necessary steps to dealwith such potential hazards. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the reasons set forth inSchrick, Incorporated 9andF. N. BurtCompany, Inc.,10we will require the Plumbers to elect between appear-ing on the ballot for the production and maintenance unit or on theballot for the craft units."On the basis of the entire record, we find that all group A mechanicsemployed as plumber-pipefitters and welders are craftsmen, andtogether with pipefitters and welder trainees may constitute a separateappropriate unit if they so desire.We further find that all group Amechanics employed as instrument repairmen and all shift instrumentrepairmen are craftsmen, and together with instrument repairmentrainees may constitute a separate appropriate unit if they so desire.In view of the foregoing we shall make no final unit determinationsat this time but shall direct that the questions concerning representa-tion that have arisen be resolved by separate elections by secret ballotamong the employees in the following voting groups, excluding fromgroups (a) and (b) all other employees and supervisors as defined inthe Act :(a)All group A mechanics employed as plumber-pipefitters andwelders, and pipefitters and welder trainees.(b)All group A mechanics employed as instrument repairmen,including shift instrument repairmen, and instrument repairmentrainees.(c)All production and maintenance employees, excluding theemployees in voting groups (a) and (b) and all professional employ-ees, guards, and supervisors as defined in the Act.If the majority of the employees in either voting group (a) or (b)select the Plumbers, the employees in that group will be taken to haveindicated their desire to constitute a separate bargaining unit, and theRegional Director conducting the elections is hereby instructed to issuea certification of representation to the Plumbers for such voting group,which the Board under the circumstances finds to be an appropriateunit for purposes of collective bargaining.However, if a majority ofthe employees in either voting group (a) or (b) does not vote for thePlumbers, that group will appropriately be included in the productionand maintenance unit and their ballots shall be pooled with those forgroup (c) .12 If a majority in voting group (c), including any pooledgroup, vote for the Machinists, that Union shall be certified as the9130 NLRB 1501.10130 NLRB 1115.n For the reasons set forth in his dissenting opinion inF.N. Burt Co,Inc, supra,Member Fanning does not agree with our disposition requiring the Plumbers to makean election.12 If the votes are pooled,they are to be tallied in the following manner The votesfor the labor organizations seeking separate units in groups (a) and(b) shall be countedas valid votes but neither for nor against the labor organizations seeking to representthe production and maintenance unit.All other votes are to be accorded their face value. JEM MFG., INC.643representative of employees in such group, which, under these circum-stances the Board finds to be a single appropriate unit for purposesof collective bargaining.[Text of Direction of Election omitted from publication.]CHAIRMAN MCCULLOCHand MEMBERJENKINS took no partintheconsideration of the above Decision and Direction of Election.Jem Mfg., Inc.andSheet Metal Workers' International Associa-tion,Local 270, AFL-CIO.Case No. 16-CA-3306. January 6,1966DECISION AND ORDEROn September 14, 1965, Trial Examiner Sidney D. Goldberg issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending thatit cease anddesist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions, the brief,and the entire record in the case, and hereby adopts. the findings andrecommendationsof the Trial Examiner, as modified herein.Although we agree with' the Trial Examiner's findings thatRespondent violatedSection 8(a) (5) and (1) of the .National LaborRelations Act, as amended, by refusing to recognize and ba.rgain'withthe Union, we do not adopt all of his reasoning in support of suchfindings.As more fully detailed in the Trial Examiner's Decision, onMarch 2, 1965, the Union met with Respondent coowners, stated thatit represented a majority of Respondent's employees, and presentedauthorization cards to the Respondent to prove its majority.AlthoughJohn Wheatley, one of the coowners, said that he did not think theemployees should be represented, Wheatley examined the authoriza--tion cards and copied down the names. The Union then presented theRespondent with a written request for recognition and a proposedagreement recognizing the Union and requested that Respondent sign156 NLRB No. 62.317-919-66-vol. 15 0- 4 2